Exhibit 99.9 Form of Advertisement Infosys Technologies Limited Regd. office: Electronics City, Hosur Road, Bangalore – 560 100, India. Unaudited consolidated financial results of Infosys Technologies Limited and its subsidiaries for the quarter and nine months ended December 31, 2009 prepared in compliance with International Financial Reporting Standards (IFRS) (in Rs. crore, except per share data) Particulars Quarter ended December 31, Nine months ended December 31, Year ended March 31, 2009 2008 2009 2008 2009 Revenues 5,741 5,786 16,798 16,058 21,693 Cost of sales 3,263 3,267 9,605 9,266 12,535 Gross profit 2,478 2,519 7,193 6,792 9,158 Selling and marketing expenses 314 274 851 835 1,106 Administrative expenses 380 407 1,221 1,201 1,631 Operating profit 1,784 1,838 5,121 4,756 6,421 Other income 230 38 738 221 473 Profit before income taxes 2,014 1,876 5,859 4,977 6,894 Income tax expense 455 241 1,240 617 919 Net profit 1,559 1,635 4,619 4,360 5,975 Other comprehensive income Exchange differences on translating foreign operations (7) (53) 66 (32) (32) Total other comprehensive income (7) (53) 66 (32) (32) Total comprehensive income 1,552 1,582 4,685 4,328 5,943 Profit attributable to: Owners of the company 1,559 1,635 4,619 4,360 5,975 Non-controlling interest – 1,559 1,635 4,619 4,360 5,975 Total comprehensive income attributable to: Owners of the company 1,552 1,582 4,685 4,328 5,943 Non-controlling interest – 1,552 1,582 4,685 4,328 5,943 Paid-up equity share capital (par value Rs. 5/- each, fully paid) 286 286 286 286 286 Share premium, Retained earnings and other components of equity 22,134 17,265 22,134 17,265 18,908 Earnings per share (par value Rs. 5/- each) Basic 27.33 28.72 81.00 76.56 104.89 Diluted 27.30 28.69 80.90 76.42 104.71 Notes: 1. The reconciliation of net profit as per Indian GAAP and IFRS is as follows: (in Rs. crore) Particulars Three months ended December 31, Nine months ended December 31, Year ended March 31, 2009 2008 2009 2008 2009 Consolidated net profit as per Indian GAAP 1,582 1,641 4,649 4,375 5,988 Amortization of intangible assets and others (23) (4) (29) (10) (6) Share-based compensation (IFRS 2) – (2) (1) (5) (7) Consolidated net profit as per IFRS 1,559 1,635 4,619 4,360 5,975 2. The Securities and Exchange Board of India (SEBI) had on November 9, 2009 issued a press release permitting listed entities having subsidiaries to voluntarily submit the consolidated financial statements as per IFRS. Pending the notification of the circular, for the quarter ended December 31, 2009, the company has voluntarily prepared and published consolidated IFRS Financial Statements, in addition to preparing and publishing audited standalone and audited consolidated financial statements in accordance with Indian GAAP. Our statutory auditors have, additionally, performed a review of the Consolidated IFRS financial statements as at and for the quarter and nine months ended December 31, 2009 and have issued an unqualified review report. The IFRS numbers presented for fiscal 2009 are unaudited and have not been reviewed. Upon issuance of the notification of the Circular by SEBI and change in Listing Agreement, we will only publish consolidated financial statements as per IFRS. Audited consolidated financial results of Infosys Technologies Limited and its subsidiaries for the quarter and nine months ended December 31, 2009 (in Rs. crore, except per share data) Particulars Quarter ended December 31, Nine months ended December 31, Year ended March 31, 2009 2008 2009 2008 2009 Income from software services, products and business process management 5,741 5,786 16,798 16,058 21,693 Software development and business process management expenses 3,009 3,075 8,887 8,720 11,765 Gross profit 2,732 2,711 7,911 7,338 9,928 Selling and marketing expenses 314 274 851 834 1,104 General and administration expenses 380 406 1,221 1,200 1,629 Operating profit before depreciation and minority interest 2,038 2,031 5,839 5,304 7,195 Depreciation 231 187 685 533 761 Operating profit before tax and minority interest 1,807 1,844 5,154 4,771 6,434 Other income, net 231 40 736 223 473 Provision for investments 1 2 1 2 – Net profit before tax and minority interest 2,037 1,882 5,889 4,992 6,907 Provision for taxation 455 241 1,240 617 919 Net profit after tax and before minority interest 1,582 1,641 4,649 4,375 5,988 Minority interest – Net profit after tax and minority interest 1,582 1,641 4,649 4,375 5,988 Paid-up equity share capital (par value Rs. 5/- each, fully paid) 286 286 286 286 286 Reserves and surplus 22,122 17,230 22,122 17,230 17,968 Earnings per share (par value Rs. 5/- each) Basic 27.75 28.66 81.53 76.44 104.60 Diluted 27.72 28.63 81.43 76.30 104.43 Dividend per share (par value Rs. 5/- each) (Refer Note 2) Interim dividend – – 10.00 10.00 10.00 Final dividend – 13.50 Total dividend – – 10.00 10.00 23.50 Total Public Shareholding# Number of shares 37,39,14,056 36,87,28,400 37,39,14,056 36,87,28,400 36,87,57,435 Percentage of shareholding 65.19 64.39 65.19 64.39 64.37 Promoters and Promoter Group Shareholding Pledged / Encumbered Number of shares* – 16,000 – 16,000 16,000 Percentage of shares (as a % of the total shareholding of promoter and promoter group) – 0.02 – 0.02 0.02 Percentage of shares (as a % of the total share capital of the company) – Non-encumbered Number of shares 9,20,84,978 9,44,68,978 9,20,84,978 9,44,68,978 9,44,68,978 Percentage of shares (as a % of the total shareholding of promoter and promoter group) 100.00 99.98 100.00 99.98 99.98 Percentage of shares (as a % of the total share capital of the company) 16.06 16.49 16.06 16.49 16.49 # Total public shareholding as defined under Clause 40A of the Listing Agreement (excludes shares held by founders and American Depositary Receipt holders). * Pledge released on April 13, Note: The audited results of Infosys Technologies Limited for the quarter and nine months ended December 31, 2009 is available on our website www.infosys.com Other information: (in Rs. crore) Particulars Quarter ended December 31, Nine months ended December 31, Year ended March 31, 2009 2008 2009 2008 2009 Staff costs 3,029 3,004 8,885 8,406 11,405 Items exceeding 10% of aggregate expenditure – Details of other income: Interest on deposits with banks and others 159 229 580 612 871 Dividend on investments in liquid mutual funds 41 – 74 3 5 Miscellaneous income, net 11 29 17 32 36 Gains/(losses) on foreign currency 20 (218) 65 (424) (439) Total 231 40 736 223 473 Notes: 1. The audited financial statements have been taken on record by the Board of Directors at its meeting held at Mysore on January 12, 2010. The statutory auditors have expressed an unqualified audit opinion. The information presented above is extracted from the audited financial statements as stated. The financial statements are prepared in accordance with the principles and procedures for the preparation and presentation of consolidated financial statements as set out in the Accounting Standard on Consolidated Financial Statements prescribed by Rule 3 of the Companies (Accounting Standards) Rules, 2006, the provisions of the Companies Act, 1956 and guidelines issued by the Securities and Exchange Board of India. 2. An interim dividend of Rs. 10.00 per share was declared at the Board meeting held on October 9, 2009 and was paid on October 20, 2009. The interim dividend declared in the previous year was Rs. 10.00 per share. 3. Information on investor complaints pursuant to Clause 41 of the Listing Agreement for the quarter ended December 31, 2009. Nature of complaints received Opening balance Additions Disposal Closing balance Dividend/Bonus/Annual report related – 188 188 – 4. On December 4, 2009, Infosys BPO acquired 100% of the voting interests in McCamish Systems LLC (McCamish), a business process solutions provider based in Atlanta, Georgia, in the United States. The business acquisition was conducted by entering into Membership Interest Purchase Agreement for a cash consideration of Rs. 171 crore and a contingent consideration of Rs. 67 crore. The acquisition was completed during the quarter and accounted as a business combination which resulted in goodwill of Rs. 225 crore. 5. On October 9, 2009 the Company incorporated wholly-owned subsidiary, Infosys Public Services, Inc. Additionally during the quarter ended December 31, 2009 the Company invested Rs. 24 crore (USD 5 million) in the subsidiary. Segment reporting (Consolidated – Audited) (in Rs. crore) Particulars Quarter ended December 31, Nine months ended December 31, Year ended March 31, 2009 2008 2009 2008 2009 Revenue by industry segment Financial services 1,985 2,022 5,663 5,500 7,358 Manufacturing 1,106 1,134 3,307 3,118 4,289 Telecom 928 969 2,752 2,962 3,906 Retail 754 727 2,264 1,969 2,728 Others 968 934 2,812 2,509 3,412 Total 5,741 5,786 16,798 16,058 21,693 Less: Inter-segment revenue – Net revenue from operations 5,741 5,786 16,798 16,058 21,693 Segment profit before tax, depreciation and minority interest: Financial services 727 716 1,977 1,768 2,374 Manufacturing 343 371 993 966 1,326 Telecom 386 364 1,105 1,107 1,442 Retail 246 246 770 624 888 Others 336 334 994 839 1,165 Total 2,038 2,031 5,839 5,304 7,195 Less: Other un-allocable expenditure 231 187 685 533 761 (excluding un-allocable income) Operating profit before tax and minority interest 1,807 1,844 5,154 4,771 6,434 Notes on segment information Principal segments The company’s operations predominantly relate to providing technology services, delivered to clients globally, operating in various industry segments. Accordingly, revenues represented along industries served constitute the primary basis of the segmental information set out above. Segmental capital employed Fixed assets used in the company’s business or liabilities contracted have not been identified to any of the reportable segments, as the fixed assets and support services are used interchangeably between segments. Accordingly, no disclosure relating to total segment assets and liabilities has been made. By order of the Board for Infosys Technologies Limited Mysore, India S. D.
